       Case 3:18-cv-00080-SMR-SBJ Document 42 Filed 02/05/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                EASTERN DIVISION

                                               )
INTERVARSITY CHRISTIAN                         )        CASE NO. 3:18-CV-00080
FELLOWSHIP/USA, and INTERVARSITY )
GRADUATE CHRISTIAN FELLOWSHIP, )
                                               )
            Plaintiffs,                        )
                                               )
vs.                                            )
                                               )
THE UNIVERSITY OF IOWA; BRUCE                  )       DEFENDANTS’ REPLY
HARRELD, in his official capacity as           )    TO PLAINTIFF’S RESISTANCE
President of the University of Iowa and in his )    TO FED. R. CIV. P. RULE 56(d)
individual capacity; MELISSA S. SHIVERS, )                   MOTION
in her official capacity as Vice President for )
Student Life and in her individual capacity; )
WILLIAM R. NELSON, in his official             )
capacity as Associate Dean of Student          )
Organizations, and in his individual capacity;)
ANDREW KUTCHER, in his official                )
Capacity as Coordinator for Student            )
Organization Development; and THOMAS )
R. BAKER, in his official capacity as Student)
Misconduct and Title IX Investigator and in )
His individual capacity,                       )
                                               )
            Defendants.                        )
                                               )


       COME NOW the Defendants and in Reply to Plaintiff’s Resistance to Fed. R. Civ. P.

Rule 56(d) Motion state:

       1.     Defendants received Plaintiff’s Motion for Partial Summary Judgment on

December 13 2018 [Doc 21].

       2.     Defendants requested an extension of time on December 19, 2018, to respond to

Plaintiff’s Motion for Partial Summary Judgement of up to and including January 15, 2019 [Doc

25].


                                              1
         Case 3:18-cv-00080-SMR-SBJ Document 42 Filed 02/05/19 Page 2 of 2



         3.    Plaintiff now claims that the unopposed request for extension of time [Doc 25]

did not include a Rule 56(d) motion. Defendants’ request the Court makes no such distinction

and, in fact, Plaintiff did not object to the extension in any manner once it was granted by the

Court.

         4.    The Court’s Order states in part:

               As requested Defendants shall have until January 15, 2019 to
               respond to Plaintiff’s Motion for Partial Summary Judgment [Doc
               26].

         5.    Defendants filed a motion to continue pursuant to Fed. R. Civ. P. Rule 56(d) on

January 11, 2019 [Doc 31].

         6.    Defendants have already addressed the other arguments raised in Plaintiff’s

Resistance.

         WHEREFORE, Defendants request the Court to grant a Motion to Continue pursuant to

Fed. R. Civ. P. 56(d).

                                                              THOMAS J. MILLER
                                                              Attorney General of Iowa

                                                         /s/GEORGE A. CARROLL
                                                         George A. Carroll
                                                         Assistant Attorney General
                                                         Hoover Building, Second Floor
                                                         1305 East Walnut Street
                                                         Des Moines, Iowa 50319
                                                         PHONE: (515) 281-8583
                                                         E-MAIL: George.carroll@ag.iowa.gov
                                                         ATTORNEYS FOR DEFENDANTS
Original filed electronically. Copy electronically served on all parties of record.
                                                                            PROOF OF SERVICE
                                                     The undersigned certifies that the foregoing instrument was served upon
                                                   each of the persons identified as receiving a copy by delivery in the
                                                   following manner on February 5, 2019:

                                                            U.S. Mail                        FAX
                                                            Hand Delivery                   Overnight Courier
                                                            Federal Express                  Other
                                                            ECF System Participant (Electronic Service)

                                                   Signature: /s/Betty Christensen




                                                   2
